DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-23 are pending in the instant application.
Claims 1-23 are examined in the instant Office action.

Claim Rejections - 35 USC § 112(d) - Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-10 and 12-23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 depends from non-existent claim 32.  Claims 2, 7-10, 21, and 23 depend from claim 13.
Claim 15 depends from non-existent claim 32.  Claim 4 depends from claim 15.
Claims 12, 16-19, and 22 depend from non-existent claim 31.  Claim 6 depends from claim 17.
Claim 14 depends from non-existent claim 33.  Claims 3 and 5 depend from claim 14.
Claim 20 depends from non-existent claim 39.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 12-23 are not considered further on the merits.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-10 are method claims which depend from system claims.  These system claims, in turn, are dependent from non-existent claims.
Claims 2-10 are not considered further on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1 and 11 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below:
	According to MPEP Section 2106.03, claim 1 is drawn to a method, and claim 11 is drawn to a system.  According to MPEP Section 2106.04(a)(2), claims 1 and 11 recite judicial exceptions involving mental steps of assessing the disease status of a patient by breaking the groups of patients into condition positive and condition-negative cohorts and conducting machine learning on the basis of biomarkers in each cohort.  The claims recite applying mathematical models to the data.  The claims recite inputting data into the model.  The data manipulation recited in the instantly rejected claims is analogous to the data manipulations in the claims of Digitech Image Techs. v. Electronics for Imaging, 758 F.3d 1344, 1348, 111 USPQ2d 1717, 1719 (Fed. Cir. 2014), which were also found to be not patent eligible.  This mathematical modeling is analogous to the Arrhenius equation mathematical manipulation in Diamond v. Diehr, 450 U.S. 175 (1981), which was found to be an abstract idea.  The prior art review article of Doi [The British Journal of Radiology, volume 78, 2005, pages S3-S19] teaches that using computers to diagnose cancer (i.e. the element in addition to the judicial exceptions- MPEP Section 2106.05) is routine and conventional and does not constitute significantly more to the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Golub et al. [US PGPUB 2003/0225526; on IDS] as evidenced by Kernel [The Penguin Dictionary of Science, 2009, two pages; on IDS] in view of Golub et al. [US PGPUB 2003/0017481 A1] in view of Golub et al. [Science, volume 286, 1999, pages 531-537; on IDS] in view of Singh et al. [Cancer Cell, 2002, volume 1, pages 203-209; on IDS].  The second document of Golub et al. is referred to as Golub et al. #2 throughout the remainder of this Office action.  The third Golub et al. reference is referred to as "Golub et al. (1999)" throughout the remainder of this Office action.
Claim 1 is drawn to a method for assessing a breast cancer disease status of a patient using a computer system.  The method comprises obtaining both positive and negative biomarker data for a plurality of biomarkers in condition positive and negative cohort, respectively.  The negative cohort does not have breast cancer.  The method additionally comprises processing the first and second data sets to minimize the impact non-normal biomarker levels with a non-Gaussian distribution within at least one of the condition-positive cohort and the condition-negative cohort by assigning maximum and/or minimum allowable values for each biomarker to produce a first processed data set and a second processed data set.  The method additionally comprises generating a disease status model by selection of at least one informative biomarker from the first processed data set as compared to the second processed data set using an iterative analysis configured to remove a biomarker that is uninformative of disease status.  The method additionally comprises inputting a patient data set for the at least one informative biomarker into the disease status model.  The informative biomarkers comprise IL-8.  The method additionally comprises determining the disease status of the patient.  The method comprises storing the disease status on a computer-readable medium.
Claim 11 is drawn to similar subject matter as claim 13 (i.e. of assessing the disease status of a patient) except claim 31 is drawn to a system comprising a computer system instead of a method.
The document of Golub et al. is drawn to molecular cancer diagnosis using tumor gene expression signatures [title]. Paragraph 20 of Golub et al. teaches that a relevant cancer of the study is breast cancer.
Specifically, Example 1 on page 6 teaches many limitations of claims 1 and 11.  Paragraphs 55 and 56 of Golub et al. teach that arrays of genetic data (i.e. data that comprises biomarkers) are obtained from both normal specimens of patients (i.e. condition-negative cohorts) and tumor specimens (i.e. condition positive cohorts).
Paragraph 138 of Golub et al. teaches use of a Gaussian kernel to enhance Gaussian contributions in a data set (i.e. and as a result, minimize the non-Gaussian distributions when the data is processed).  It is evident from the equation in definition #2 in the document of "Kernel" that using the Gaussian function (i.e. paragraph 138 of Golub et al.) as the kernel function k(x, t) will enhance the Gaussian contributions (i.e. and minimize the non-Gaussian contributions) via integration with the data being processed in the form of the function g(t).
Paragraph 61 of Golub et al. describes the supervised machine learning model used to classify tumor classes that use a “training” set of known results.  In Golub et al., this machine learning classification is carried out such that the condition-positive cohort is iteratively classified between the 14 clinically-defined tumor classes based on genomic signatures as compared to the normal (non-tumor or second processed) cohort.
Consequently, paragraphs 61 (and paragraphs 63-65) of Golub et al. define the disease status of the patient sample as a result of the data input in paragraphs 55-57 of Golub et al.  The computer system limitations of the instantly rejected claims are taught in claim 13 of Golub et al.  
Golub et al. does not teach using an iterative analysis configured to remove a biomarker that is uninformative of disease status.   Golub et al. does not teach non-normal levels of biomarkers or maximum and minimum values of biomarkers.  Golub et al. does not teach the biomarker IL-8.
Golub et al. #2 studies methods for classifying samples and ascertaining previously unknown classes [title].  Claim 1 of Golub et al. #2 uses weighting summations to predict classes of cohorts of samples.  Claim 7 of Golub et al. #2 teaches that one of the informative biomarkers comprises IL-8.  Paragraph 92 of Golub #2 teaches that the class discovery algorithms are applicable to breast cancer.
The documents of Golub et al. do not teach using an iterative analysis configured to remove a biomarker that is uninformative of disease status or non-normal or maximum/minimum values for biomarkers.   
The article of Golub et al. (1999) teaches molecular classification of cancer using class discovery and gene prediction by gene expression monitoring [title].  Golub et al. (1999) is cited within Example 1 of Golub et al. (paragraph 61) as a more detailed reference for understanding the application of machine learning to gene expression monitoring.
In this more detailed account of statistical analysis of Golub et al. (1999), Figure 1A of Golub et al. (1999) not only illustrates gene1 (representing a disease positive cohort) and gene2 (a random negative control cohort), but there is also an idealized cohort "c" illustrated in the top of the three histogram plots above the cluster analyses.  This cluster demonstrates maximum (i.e. capped) and minimum values of unity and zero for each of the gene expressions of the biomarkers.  While the weighted expression profile in Figure 1B of Golub et al. (1999) illustrates a diversity of gene expression magnitudes, each of these respective values for gene expression in Figure 1A of Golub et al. (1999) can only fall between the limits of 0 and 1 in each of the histograms.  
Furthermore, these “capped” values of zero and unity are the medians of each of the six respective expression levels for an idealized expression pattern for the case of a patient with a positive cohort for AML and negative cohort for ALL.  Both of these cohorts are diseased cohorts with non-normal levels (each cohort is a type of leukemia).
Furthermore, these “capped” values of zero and unity are the medians of each of the six respective expression levels for an idealized expression pattern for the case of a patient with a positive cohort for AML and negative cohort for ALL.  None of the cohorts in Golub et al. (1999) have breast cancer.
Furthermore, Figure 1B of Golub et al. (1999) on page 532 illustrates comparative cumulative distributions of the two types of leukemia (i.e. one cohort positive for ALL and negative for AML and the second cohort positive for AML and negative for ALL) through summations of the likelihoods of each type. The "cut point" is interpreted to be the vertical dashed line in the middle of Figure 1B which represents the boundary between each cohort.  This histogram in Figure 1B of Golub et al. (1999) compares each of the two cohorts to the vertical line cut point, wherein the cut point data set is interpreted to be the intersection of the vertical dashed line with the histograms. Since the distributions are ultimately summed in Figure 1B of Golub et al. (1999), these distributions are cumulative distribution.
The document of Singh et al. studies gene expression correlates of clinical prostate cancer behavior [title].  The abstract of Singh et al. teaches that one of the informative biomarkers for predicting the class of cohorts of samples in PSA.  Figure 1 of Singh et al. illustrates gene expression correlates of a Gleason score.  Figure 2B of Singh et al. reduces the gene expression markers to a 5 gene model.  It is interpreted that Singh et al. iteratively removes uninformative genes in order to arrive at the five genes used in the analysis.

It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the machine learning of cancer analysis of Golub et al. by use of the weighting summing prediction technique based on the biomarker IL-8 of Golub et al. #2 because it is obvious to combine known elements in the prior art to yield a predictable result.  In this instance, weighted summation using IL-8 of Golub et al. #2 is an alternative to machine learning using the biomarkers of Golub et al.  There would have been a reasonable expectation of success in combining Golub et al. and Golub et al. #2 because both studies analogously apply to using informative biomarkers to predict classification statuses of cohorts of data.
It would have been obvious to someone of ordinary skill in the art at the time of the instant invention to modify the disease cohort classification studies of Golub et al. and Golub et al. #2 by use of the algorithms used to assist these diagnoses involving capping and cut-points as in Golub et al. (1999) wherein the motivation would have been that these algorithms illustrated in Figure 1 of Golub et al. (1999) facilitate the determination of the disease status of the patient.  There would have been a reasonable expectation of success in combining Golub et al., Golub et al. #2, with Golub et al. (1999) because all three studies analogously pertain to the same field and problem of using machine learning classification and positive and negative cohorts to determine disease statuses of subjects.
It would have been further obvious to someone of ordinary skill in the art at the time of the instant invention to modify the machine learning of cancer analysis of the documents of Golub et al. by use of the iterative narrowing of the gene maker pool of Singh et al. wherein the motivation would have been that by eliminating the uninformative genes, Singh et al. focuses on the markers most relevant to the disease [Figure 2B of Singh et al.].
There would have been a reasonable expectation of success in combining the documents of Golub et al. and Singh et al. because all three studies analogously apply to using informative biomarkers to predict classification statuses of cohorts of data.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        11 September 2022